                UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION



YOLANDA BETTY, on behalf of
M.A.T.B.,

                 Plaintiff,
           v.                              Case No. 18-10922
                                           Hon. Terrence G. Berg
COMMISSIONER OF SOCIAL
SECURITY,

                 Defendant.




                              JUDGMENT
  In accordance with the opinion and order issued on this date, adopting

Magistrate Judge Elizabeth A. Stafford’s March 13, 2019 Report and

Recommendation (ECF No. 23), recommending that Defendant’s Motion
for Summary Judgment (ECF No. 22) be GRANTED and Plaintiff’s

Motion for Summary Judgment (ECF No. 17) be DENIED;

  It is ORDERED AND ADJUDGED that the case be dismissed and
judgment entered in favor of Defendant.

     Dated at Detroit, Michigan: April 16, 2019
                                DAVID J. WEAVER
                                CLERK OF THE COURT

                                s/A. Chubb
                                Case Manager and Deputy Clerk




APPROVED:
s/Terrence G. Berg
HON. TERRENCE G. BERG
UNITED STATES DISTRICT JUDGE 
